      Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 ALEXANDER STROSS,

                Plaintiff,

 v.                                                  NO. SA-18-CV-01039-JKP

 HEARST COMMUNICATIONS, INC.,
 HEARST CORPORATION, HEARST
 NEWSPAPERS, LLC, HEARST
 NEWSPAPERS II, LLC, HEARST
 SEATTLE MEDIA, LLC, HEARST
 MEDIA SERVICES CONNECTICUT,
 LLC, MIDLAND PUBLISHING
 COMPANY. LLC, HURON
 PUBLISHING COMPANY, LLC,
 EDWARDSVILLE PUBLISHING
 COMPANY, LLC,

                Defendants.


                       MEMORANDUM OPINION AND ORDER

        Before the Court is Plaintiff Alexander Stross’s Motion for Partial Summary Judgment

and Defendants’ response. ECF Nos. 98, 106, 112. Upon consideration, the Court concludes

the motion shall be DENIED. While Defendants disagree with Stross’s contention that he is

entitled to summary judgment on their affirmative defenses of collateral estoppel and lack of

personal jurisdiction, Defendants voluntarily withdraw these affirmative defenses.

Accordingly, Defendants’ asserted affirmative defense of collateral estoppel and Defendants’

challenge to personal jurisdiction are stricken and dismissed with prejudice.

                                    Factual Background

        This is a copyright-infringement case involving photographs taken by Plaintiff

Alexander Stross. It is undisputed Stross owns the copyright to the subject photographs which

depict a group of “tiny houses” on the Llano River (“the Tiny House photos”). In 2015, through


                                               1
    Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 2 of 15




an email exchange, Stross gave the San Antonio Express News and Country Living Magazine,

publications owned by two of the Defendants, permission to publish the photos.

       In bringing this action, Stross alleges he granted limited authorization to the San

Antonio Express News and Country Living Magazine to use the subject photographs in a single

article in each publication; however, Defendants made numerous other unauthorized uses of

the photographs, particularly through reproduction in social media, while also removing the

credit line and a hyperlink to Stross’s website. Stross also claims another publication owned

by one of the Defendants used a second set of his photographs of another residential property

(the Renovation Photos) without authorization.

       Based upon these allegations, Stross brings a cause of action for copyright infringement

against all Defendants (direct infringement claim). In addition, Stross asserts a cause of action

for contributory copyright infringement against all Defendants (secondary infringement claim),

stating, Hearst Newspapers induced, and/or materially contributed to the infringing conduct of

these entities by sharing his photographs with those individual entities, and facilitating their

republication. By doing so, Hearst Newspaper’s actions constitute willful infringement of

Stross’s copyrights because it knew these Defendants’ use of his photographs was not

authorized and/or because it acted in reckless disregard of Stross’s copyright.

       Defendants assert the following affirmative defenses: (1) Stross’s claims are barred by

the doctrine of fair use because the photographs at issue were used for newsworthy purposes,

and there was no effect upon the market for the photographs at issue; (2) lack of willfulness

because any infringement was inadvertent and not willful; (3) Stross’s claim is barred because

he licensed some or all of the photographs to one or more of the Defendants for the uses he

challenges in this action; (4) Stross’s claims are barred because he consented to uses of his

allegedly copyrighted works; (5) Stross is barred by the doctrine of collateral estoppel from

relitigating any or all of any issues in this action that could be resolved in other litigation


                                               2
    Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 3 of 15




concerning the works at issue in this case; (6) Stross’s claims are barred because he failed to

mitigate his damages; (7) Stross suffered no actual damages; (8) Stross fails to plead facts

sufficient to support an exercise of personal jurisdiction over all Defendants, and not all

Defendants are subject to personal jurisdiction; and (9) Stross’s claims against all Hearst

Defendants are barred by the applicable three-year statute of limitations.

         Stross now moves for partial summary judgment on his direct copyright infringement

cause of action and upon all of Defendants’ affirmative defenses.

                                         Legal Standard

         Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories and admissions on file, together with affidavits, if any, show that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Rodriguez v. Pacificare, Inc., 980 F.2d 1014, 1019 (5th Cir. 1993).1 A dispute is “genuine”

where there is sufficient evidence such that a reasonable jury could return a verdict for the

nonmoving party. Id. There is no genuine dispute for trial when “the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party.” Scott v. Harris, 550 U.S.

372, 380 (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586-87 (1986)). While all evidence and reasonable inferences are viewed in the light most

favorable to the nonmovant, and all disputed facts are resolved in favor of the nonmovant, the

judge’s function “is not ‘to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.’” Tolan v. Cotton, 572 U.S. 650, 656 (2014)

(quoting Anderson, 477 U.S. at 249); see also Heinsohn v. Carabin & Shaw, P.C., 832 F.3d

224, 234 (5th Cir. 2016).


     1
      Although 2010 amendments replaced “issue” with “dispute,” the summary judgment standard “remains
unchanged.” Fed. R. Civ. P. 56 advisory committee notes (2010 amend.).


                                                  3
    Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 4 of 15




       The “party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion.” Celotex Corp., 477 U.S. at 323. The

moving party has the burden to “demonstrate the absence of a genuine issue of material fact

and the appropriateness of judgment as a matter of law” to prevail on its motion. Union Planters

Nat’l Leasing v. Woods, 687 F.2d 117, 121 (5th Cir. 1982). To do so, the moving party must

identify the portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits that demonstrate the absence of a triable dispute of material

fact. Celotex Corp., 477 U.S. at 323; Union Planters Nat’l Leasing, 687 F.2d at 121. To meet

its initial burden, the moving party must either: (1) present evidence that negates the existence

of some material element of the nonmoving party’s claim; or (2) point out the nonmoving party

lacks sufficient evidence to prove an essential element of its claim. Celotex Corp., 477 U.S. at

331; McKee v. CBF Corp., 299 F. App’x 426, 428 (5th Cir. 2008).

       “When a party moves for summary judgment on claims on which the opposing parties

will bear the burden of proof at trial, the moving party can meet its summary judgment

obligation by pointing the court to the absence of admissible evidence to support the

nonmovants’ claims.” Armas v. St. Augustine Old Roman Catholic Church, No. 3:17-CV-2383-

D, 2019 WL 2929616, at *2 (N.D. Tex. July 8, 2019) (citing Celotex Corp., 477 U.S. at 325);

see also Austin v. Kroger Texas, L.P., 864 F. 3d 326, 335 (5th Cir. 2017)). The movant is not

required to negate the elements of the nonmovant’s case but may satisfy its summary judgment

burden by alleging the absence of facts supporting specific elements of the nonmovant’s

cause(s) of action. Little v. Liquid Air Corp., 37 F. 3d 1069, 1075, 1076 n. 16 (5th Cir. 1994).

       If the movant carries that initial burden, the burden shifts to the nonmovant to identify

specific facts or present competent summary judgment evidence showing the existence of a

genuine fact dispute. Matsushita Elec. Indus. Co., 475 U.S. at 586-87; see also Fed.R.Civ.P.

56(c). Upon the shifting burden “[u]nsubstantiated assertions, improbable inferences, and


                                                4
    Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 5 of 15




unsupported speculation are not sufficient to defeat a motion for summary judgment.”

Heinsohn, 832 F.3d at 234 (citation omitted). Furthermore, the courts have “no duty to search

the record for material fact issues.” RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir.

2010); see also Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).

                                           Discussion

   1. Copyright Infringement Cause of Action

       Stross contends he is entitled to summary judgment on the direct copyright

infringement cause of action because there is no genuine dispute whether Defendants copied

and displayed his registered photographs without authorization.

       The Copyright Act gives a copyright owner the exclusive right to reproduce the

copyrighted work and display it publicly. 17 U.S.C. § 106(1), (5). Copyright infringement can

be direct or secondary. BWP Media USA, Inc. v. T & S Software Assocs., Inc., 852 F.3d 436,

439 (5th Cir. 2017). For direct copyright infringement, a plaintiff must prove two elements: (1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original. Id. at 438–39 (5th Cir. 2017)(quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361, (1991)). In direct-infringement cases, the Fifth Circuit requires the plaintiff also

establish the defendant acted with “volitional conduct.” BWP Media USA, Inc., 852 F.3d at

439. In the context of the facts in this case, this volitional-conduct requirement protects website

owners and internet service providers that merely “serv[e] as ... passive conduit[s] for

copyrighted material.” Id. at 439-42 (no liability for defendant that “hosts the [online] forum

on which infringing content was posted” by others). “Generally, a copyright owner who grants

a nonexclusive license to use his copyrighted material waives his right to sue the licensee for

copyright infringement and can sue only for breach of contract.” Energy Intelligence Group,

Inc. v. Bank of Am., N.A., 4:17-CV-3767, 2018 WL 3303166, at *6 (S.D. Tex. July 5, 2018)

(quoting Sun Microsystems, Inc. v. Microsoft Corp., 188 F.3d 1115, 1121 (9th Cir. 1999),


                                                5
    Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 6 of 15




abrogated on other grounds by eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006)).

However, if the licensee acts outside the scope of the license, the licensor may sue for copyright

infringement. Energy Intelligence Group, Inc., 2018 WL 3303166, at *6.

          Stross moves for summary judgment only on the direct copyright infringement cause

of action asserted against all Defendants. In this regard, Stross presents argument and summary

judgment evidence pertaining only to the elements of the cause of action: whether he owned a

valid copyright and whether Defendants violated his exclusive rights. Because he “established

ownership, copying and display,” Stross contends he “is entitled to summary judgment as to

infringement.”

          While Stross presents summary judgment evidence establishing he owns the copyright

to the subject photos and Defendants used them, these points are not in dispute. Further, proof

of these two elements, alone, does not entitle Stross to summary judgment on the direct

copyright infringement cause of action. Defendants’ use must be unauthorized for liability to

attach.

          The existence of a license or other authorization of the use of copyrighted material is

an affirmative defense to an allegation of infringement. Lulirama Ltd., Inc. v. Axcess Broad.

Servs., Inc., 128 F.3d 872, 884 (5th Cir. 1997). Defendants present summary judgment

evidence to raise a genuine dispute of material fact regarding the extent of any authorization or

licensure Stross gave them for use of his photographs, whether their use of the photographs

exceeded the scope of any authorization given, and whether they acted with volitional conduct.

In fact, dispute whether Defendants use of Stross’s photos was within the authorization given

is the core of this case. The parties dispute whether the email exchange in which Stross granted

permission for Defendants’ use of his photographs limited such use to a single article in the

San Antonio Express News and Country Living Magazine and whether such use was

conditioned upon the placement of a credit and hyperlink to Stross’s website.


                                                 6
   Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 7 of 15




       Accordingly, a genuine dispute of material fact exists as to Defendants’ license defense,

which in turn creates a genuine dispute of material fact as to Stross’s direct copyright

infringement cause of action. See Joseph Paul Corp. v. Trademark Custom Homes, Inc., 3:16-

CV-1651-L, 2017 WL 5479611, at *4–5 (N.D. Tex. Nov. 15, 2017). Because genuine disputes

of material fact exist, Stross is not entitled to summary judgment on his direct copyright

infringement cause of action.



   2. Affirmative Defenses

   a. Fair Use

       Stross contends he is entitled to summary judgment on Defendants’ affirmative defense

of fair use because no reasonable jury could render a verdict in Defendants’ favor.

       Fair use is an affirmative defense for which the defendant has the burden to establish

that an otherwise infringing use is excused. Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569,

590 (1994). To determine applicability, courts weigh and consider four non-exclusive factors:

(1) the purpose and character of the use; (2) the nature of the copyrighted work; (3) the amount

and substantiality of the portion used in relation to the copyrighted work as a whole; and (4)

the effect on the potential market for or value of the copyrighted work. 17 U.S.C. § 107;

Campbell, 510 U.S. at 577-78. Because fair use is a mixed question of law and fact, it may be

resolved on summary judgment only if a reasonable trier of fact could reach only one

conclusion. Peteski Prods. v. Rothman, 264 F. Supp. 3d 731, 734 (E.D. Tex. 2017).

       Stross’s Motion for Summary Judgment on the fair-use affirmative defense fails for the

same reasons summary judgment on the direct copyright infringement cause of action fails. A

genuine dispute of material fact exists whether Defendants’ conduct infringed upon Stross’s

copyright. The basis of a fair-use affirmative defense is any use of copyright material must be




                                               7
    Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 8 of 15




“otherwise infringing” and, if so, whether such conduct is excused after considering the fair-

use elements.

       Defendants present summary judgment argument and evidence to raise a genuine

dispute of material fact regarding the extent of any authorization Stross gave to Defendants for

their use of his photographs and whether Defendants’ use of any photographs exceeded the

scope of any such authorization given. Based upon this genuine dispute, a reasonable trier of

fact could reach more than one conclusion regarding whether Defendants’ use of the subject

photographs was “otherwise infringing”. If a jury could find Defendants’ conduct was not

“infringing” then the fair-use affirmative defense is never reached. Accordingly, Stross is not

entitled to summary judgment on this affirmative defense.

   b. License and Consent

       Stross seeks summary judgment on Defendants’ affirmative defenses of license and

consent.

       As previously discussed, Defendants present summary judgment evidence to raise a

genuine dispute of material fact regarding the extent of any authorization Stross gave to

Defendants for their use of his photographs and whether Defendants’ use of any photographs

exceeded the scope of any such authorization given. The focus of this dispute is the email

exchange in which Stross contends he granted permission for only one article, and Defendants

argue a reasonable trier of fact could construe the permission to be unlimited.

       Based upon this genuine dispute, a reasonable trier of fact could reach more than one

conclusion regarding whether the email constitutes a license, whether Stross granted

Defendants license and/or consent to use his photographs, and whether Defendants’ use of any

photographs exceeded the scope of any consent or license given. Consequently, triable disputes

about the existence of, or scope of, any license and/or consent warrant denial of Stross’s request

for summary judgment on these affirmative defenses.


                                                8
    Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 9 of 15




    c. No Willfulness

        The issue of “willfulness” is not necessarily an affirmative defense, but instead is an

element of Stross’s direct copyright infringement cause of action. Nevertheless, Defendants

assert this as an affirmative defense. In this Motion for Summary Judgment, Stross contends

generally “w]hile this allegation – if true – might have some relevance to damages, it does not

shield Defendants from liability for infringement, and should not prevent the Court from

granting summary judgment on Stross’ infringement claim (with damages to be decided by the

trier of fact). Moreover, in light of the undisputed facts, Stross is entitled to summary judgment

on this issue.”

        To begin, in his general argument, Stross fails to satisfy his initial responsibility of

informing the Court of the basis of his motion and demonstrating the lack of evidence to

establish lack of willfulness. See Union Planters Nat’l Leasing, 687 F.2d at 121; Celotex, 477

U.S. at 331. This deficient argument, alone, is sufficient basis to deny summary judgment on

this issue.

        Similar to the previous affirmative defenses, Defendants present summary judgment

evidence to raise a genuine dispute of material fact regarding the extent of any authorization

Stross gave to Defendants for their use of his photographs and whether Defendants’ use

exceeded the scope of any such authorization given. Based upon resolution of these disputes,

a reasonable trier of fact could reach more than one conclusion whether Defendants acted with

“willfulness” in committing any infringing conduct. Consequently, triable disputes about the

existence of, or scope of, any authorization given and whether any infringement was “willful”

warrant denial of Stross’s request for summary judgment on this asserted “affirmative defense.”

        Consequently, Stross is not entitled to summary judgment on the willfulness

“affirmative defense.”




                                                9
   Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 10 of 15




   d. No Damages

       Defendants assert as an affirmative defense: “Plaintiff has suffered no damages.”

       Stross contends he is entitled to summary judgment on this “affirmative defense”

because he

       presented evidence of actual damages (Stross Decl., ¶ 26), and Defendants have
       identified no controverting evidence other than a self-serving suggestion that
       they would not have paid to use the photographs. Defendants’ willingness to
       pay a license fee has nothing to do with actual damages; and in any event, injury
       isn’t an element of liability for copyright infringement.

Based upon this argument, Stross contends “this boilerplate defense should not prevent the

Court from granting summary judgment on Stross’ infringement claim (with damages to be

decided by the factfinder).”

       Even if Stross presents summary judgment evidence on his purported damages, this

does not entitle him to summary judgment on his direct copyright infringement cause of action,

as requested. This Court has already determined genuine disputes of material fact preclude

Stross’s entitlement to summary judgment on his direct copyright infringement cause of action.

For these reasons, Stross’s argument fails, and he is not entitled to summary judgment on this

“affirmative defense” of “no damages.”

   e. Failure to Mitigate

       Stross argues he “is entitled to summary judgment because Defendants have failed to

identify any consequential damages that could have been avoided or minimized by reasonable

effort or expense…. Even if they had, . . . Defendants’ boilerplate defense of “failure to

mitigate” does not shield them from liability for infringement, and should not prevent the Court

from granting summary judgment on liability.”

       Stross presents no plausible argument to support summary judgment on this affirmative

defense, but instead argues Defendants’ failure to adequately plead or prove failure to mitigate

damages entitles him to summary judgment on his direct copyright infringement cause of


                                              10
   Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 11 of 15




action. However, even if true, Defendants’ failure to adequately plead or prove mitigation of

damages does not entitle Stross to summary judgment on the direct copyright infringement

cause of action. This Court has already determined genuine disputes of material fact preclude

Stross’s entitlement to summary judgment on his direct copyright infringement cause of action.

For these reasons, Stross’s argument fails, and he is not entitled to summary judgment on the

affirmative defense of failure to mitigate damages.

   f. Statute of Limitations

       As shown in the pleadings, Defendants’ statute of limitations defense is predicated on

their contention that Stross’s copyright infringement causes of action on the Tiny House photos

accrued in May 2015 when the Original Express News and Country Living Magazine articles

were first published. With regard to the Renovation photographs, Defendants contend Stross’s

copyright infringement causes of action accrued in August of 2015 when the House Beautiful

article was first published. Both accruals are more than three years prior to the date Stross filed

suit on October 2, 2018.

       In this Motion for Partial Summary Judgment, Stross contends he is entitled to summary

judgment on his issue that the discovery rule applies to this affirmative defense because he

presented competent summary judgment evidence showing he did not discover any of the

Defendants’ uses of the Tiny House Photos until March 23, 2017, and he did not discover

House Beautiful’s unauthorized use of the Renovation Photos until July, 2017. Because

Defendants produce no controverting evidence, Stross contends he is “entitled to summary

judgment on this defense.”

       Thus, Stross seeks summary judgment on his discovery-rule defense to the statute of

limitations affirmative defense. This request is improper within the context of the shifting

summary judgment burdens of proof. This Court will not issue declaratory summary judgment

on Stross’s discovery-rule defense to Defendants’ statute of limitations affirmative defense.


                                                11
   Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 12 of 15




Thus, this request will be liberally construed to mean Stross seeks summary judgment on

Defendants’ statute of limitations affirmative defense, meaning he is not barred from pursuing

these copyright infringement causes of action based upon application of the discovery rule.

       Defendants respond only that:

       [a]s explained in Defendants’ Motion, this presents an issue of first impression
       for the courts of the Fifth Circuit: Whether the so-called “discovery rule”
       adopted by the Court of Appeals for the Fifth Circuit has been abrogated by the
       Supreme Court’s decisions in Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S.
       663 (2014), and Rotkiske v. Klemm, 140 S. Ct. 355 (2019). For the reasons
       explained in Defendants’ Motion, this Court should answer that question in the
       affirmative, and grant summary judgment as to Plaintiff’s untimely claim
       concerning the Renovation Photographs

       Thus, Defendants do not respond to Stross’s argument of entitlement to summary

judgment on the statute of limitations defense. Instead, Defendants refer the Court to their own

Motion for Partial Summary Judgment urging the Court to render summary judgment in their

favor on this affirmative defense.

       Here, Stross, as the plaintiff, moves for summary judgment on an affirmative defense

on which Defendants will bear the burden of proof at trial. In this context, Stross may satisfy

his initial burden by presenting evidence which points the Court to the absence of admissible

evidence to support Defendants’ affirmative defense. See Armas, 2019 WL 2929616, at *2

(citing Celotex Corp., 477 U.S. at 325); see also Fontenot v. Upjohn Co., 780 F.2d 1190, 1194

(5th Cir. 1986). Then, only within the context of a plaintiff’s summary judgment motion, the

burden shifts to Defendants to show all essential elements of its statute of limitations defense,

because it has the burden of proof at trial. See Silo Rest. Inc. v. Allied Prop. & Cas. Ins. Co.,

420 F. Supp. 3d 562, 576 (W.D. Tex. 2019). To carry its summary judgment burden,

Defendants must establish each cause of action accrued outside the applicable limitations

period. Id.; Wetsel v. State Farm Lloyds Ins. Co., No. 3:02-CV-0510-D, 2002 WL 1592665, at

*3 (N.D. Tex. July 18, 2002). If Defendants carry this burden, Stross, then has the burden to



                                               12
   Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 13 of 15




show a material factual dispute regarding the timeliness of its action, such as a showing that

the action is timely through the discovery rule.

       To satisfy his burden of proof in this context, Stross presents sufficient summary

judgment evidence to point the Court to the absence of evidence to support Defendants’ statute

of limitations affirmative defense. This summary judgment evidence consists of Stross’s

declaration attesting he discovered Defendants’ uses of the Tiny House Photos in March 23,

2017, and he discovered House Beautiful’s use of the Renovation Photos in July 2017. He has

also tendered a declaration stating that he wasn’t aware of any “suspicious circumstances” that

would have awakened inquiry at any earlier date.

       The burden then shifts to Defendants to establish the copyright infringement causes of

action accrued outside the applicable limitations period. Here, Defendants’ response is

improper and insufficient. Upon the shifting burden “[u]nsubstantiated assertions, improbable

inferences, and unsupported speculation are not sufficient to defeat a motion for summary judg-

ment.” Heinsohn, 832 F.3d at 234. Furthermore, this Court has no duty to search the record for

argument and evidence to support Defendants’ position and mutual argument for entitlement

to summary judgment. See RSR Corp., 612 F.3d at 857; Hernandez, 670 F.3d at 651. In

accordance, this Court will decline to do so.

       Defendants do present argument on a purely legal issue whether the Fifth Circuit applies

the “discovery rule” or the “injury rule” to determine the accrual of copyright infringement

actions. Because this is a purely legal issue, this Court will address it.

       A cause of action for copyright infringement must be filed within three years of accrual.

17 U.S.C. § 507(b). The Fifth Circuit applies the discovery rule to determine accrual of a

copyright infringement cause of action, that is, such claims accrue upon actual or constructive

discovery of the relevant infringement. See Graper v. Mid-Continent Cas. Co., 756 F.3d 388,

393 (5th Cir. 2014)(citing Jordan v. Sony BMG Music Entm’t Inc., 354 Fed.Appx. 942, 945


                                                13
   Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 14 of 15




(5th Cir. 2009)); see also Edwards v. Take Fo’ Records, Inc., CV 19-12130, 2020 WL 3832606,

at *15 (E.D. La. July 8, 2020).

       Defendants contend the Fifth Circuit’s use of the discovery rule was abrogated by the

Supreme Court’s decisions in Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663 (2014),

and Rotkiske v. Klemm, 140 S. Ct. 355 (2019). Relying on these cases, Defendants contend this

Court should apply the “injury rule” to determine accrual, that is, the causes of action accrued

on the initial date of injury, and not the date of discovery. However, in the context of the facts

of this case and the scant arguments presented on the issue, this Court declines to go against

long established precedent. In Petrella v. Metro-Goldwyn-Mayer, Inc., the Supreme Court held

laches cannot be invoked as a bar to adjudication of a claim brought within the Copyright Act’s

three-year limitations period. See Petrella, 572 U.S. at 670-78. This is not the issue here. In

Rotkiske v. Klemm, the Supreme Court held that absent the application of an equitable doctrine,

the statute of limitations of a cause of action brought under the Fair Debt Collection Practices

Act begins to run when the alleged violation occurs, not when the violation is discovered. See

Rotkiske 140 S. Ct. at 359 – 362. This is not the issue here.

       Consequently, this Court will apply the discovery rule to determine accrual of this direct

copyright infringement cause of action. Defendants fail to present summary judgment evidence

to address the issue of when Stross discovered any infringement and to establish their

contention the copyright infringement causes of action accrued outside the applicable

limitations period. Thus, Defendants fail to satisfy their burden on this issue.

       However, this deficiency, alone, does not, per se, entitle Stross to summary judgment

on Defendants’ affirmative defense, as Stross requests. “Inquiries involving the discovery rule

usually entail questions for the trier of fact.” Childs v. Haussecker, 974 S.W.2d 31, 44 (Tex.

1998). Further, issues “[w]hen a plaintiff discovers or should have discovered the cause of his

injury and whether a particular plaintiff exercised due diligence in so discovering are questions


                                               14
   Case 5:18-cv-01039-JKP-RBF Document 125 Filed 09/03/20 Page 15 of 15




of fact” unless the evidence can support only one reasonable conclusion. Pirtle v. Kahn, 177

S.W.3 d 567, 572 (Tex. App. App.—Houston [1st Dist.] 2005, pet. denied); see also Raytheon

Co. v. Indigo Sys. Corp., 4:07-CV-109, 2014 WL 5341920, at *1 (E.D. Tex. Sept. 30, 2014).

Stross presents no evidence which supports only one conclusion with regard to his discovery

of the accrual of the direct copyright infringement cause of action.

       The Court finds the summary-judgment record contains evidence which raises issues

of fact of when Stross discovered or should have discovered the copyright causes of action and

whether he exercised due diligence. For this reason, Stross’s request for summary judgment on

the affirmative defense of statute of limitations is denied because issues of fact must be

determined by a jury regarding the accrual of his causes of action.

                                          Conclusion

       For the reasons stated, Stross’s Motion for Partial Summary Judgment is DENIED.

Defendants’ voluntarily withdrawn affirmative defense of collateral estoppel and challenge to

personal jurisdiction are stricken and dismissed with prejudice.



       It is so Ordered.
       SIGNED this 3rd day of September, 2020.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                              15
